                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


DANIA PRUESS & MARY BATEMAN, on
behalf of themselves and others similarly
situated,
                                                      Civil Action No. 1:19-cv-00629-KG-JFR
        Plaintiffs,

v.

PRESBYTERIAN HEALTH PLAN, INC. &
FLUENT HEALTH, LLC

        Defendants.


                                             ORDER

       The Court has considered Plaintiffs’ Unopposed Motion for Extension of Time to File

Reply in Support of Plaintiffs’ Motion for Step One Notice Pursuant to the Fair Labor Standards

Act and believes that it should be and is hereby GRANTED. Accordingly, it is ORDERED that

the deadline for Plaintiffs to file their Reply in Support of Plaintiffs’ Motion for Step One Notice

is hereby extended by 7 days from the current deadline of January 31, 2020 to February 7, 2020.




                                              __________________________________
                                              UNITED STATES DISTRICT JUDGE
